Citation Nr: 1722503	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected status post meniscus derangement of the right knee with Osgood-Schlatter's disease and/or service connected degenerative disc disease of the lumbar spine at L5-S1.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied service connection left knee disability.  

In January 2016, the Board granted an appeal to reopen the claim of service connection for the Veteran's left knee disability but denied service connection on the merits.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2016, the Court vacated that decision and remanded the case to the Board for readjudication consistent with a Joint Motion for Remand.  

In January 2016, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder, bilateral hearing loss, and tinnitus, and entitlement to increased ratings for a right knee disability, lumbar spine disability, status post hemorrhoidectomy and sphincterotomy, and sciatic nerve incomplete paralysis of both the right and left lower extremities.  The action directed by the Board relevant to these issues remains pending.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In a January 2016 decision, the Board found the evidence sufficient to deny service connection for left knee disability.  However, on appeal, the parties to a joint motion found that the Board did not fulfill its duty to assist as required by 38 U.S.C. § 5103A.  As a part of this assistance, the Secretary shall provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C. § 5103A(d).

In the decision on appeal, the Board denied the Veteran's claim for service connection for a left knee disability, relying on a September 2010 VA supplemental medical opinion that found it less likely than not that Veteran's left knee disability was "solely attributable" to his service-connected right knee disability and/or lumbar spine disability.  The Board also relied on a June 2014 VA medical opinion finding that Appellant's left knee disability was not directly related to military service. 

The parties agreed that remand is required because both the September 2010 and June 2014 VA medical opinions were inadequate.  With regard to the June 2014 medical opinion, the VA examiner found that Veteran had arthritis in both knees, which the examiner attributed to aging as opposed to service.  The examiner found no evidence of Osgood-Schlatter's disease and opined that the right knee meniscal tear and surgery were not related to in-service events.  The parties agreed that the June 2014 examination report was also inadequate because the examiner found that Veteran's right knee disability was not related to service, despite the fact that service connection is in effect for a right knee condition.  The examiner also did not address whether Veteran's left knee disability is aggravated by his service-connected right knee disability. Accordingly, remand is required to obtain a new VA examination, or seek clarification of the June 2014 examination to address these issues.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. at 311-312 (once VA undertakes to provide a medical examination, even if the duty to assist did not require that examination, VA must provide an adequate examination or, at a minimum notify the claimant why one will not be provided).

In the January 2016 Board decision, the Board considered whether a remand was required because the June 2014 examiner did not address whether Veteran's left knee disability was secondary to his service-connected right knee disability.  It concluded that a remand was not required because secondary service connection was addressed by the September 2010 examiner and the Veteran did not assert that the September 2010 medical opinion was inadequate.  The parties agree that this is conclusion was not supported by the evidence of record.  Notably, in June 2012, the Veteran did assert that the September 2010 medical opinion was inadequate.  Moreover, the parties agree that the September 2010 examiner's opinion was inadequate because the examiner found that the Veteran's left knee disability was not "solely attributable" to his service-connected right knee disability.  VA regulations do not limit secondary service connection to instances when the non-service-connected disability is "solely attributable" to the service-connected disability.  Rather, "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected." See 38 C.F.R. § 3.310 (2016).  

The Board has no discretion and must remand this matter for compliance with the Court's December 2016 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  Therefore, an additional VA examination and opinion is necessary to decide the claim.

The Veteran should also be provided the opportunity to submit additional evidence or identify sources of treatment by private or VA providers.  If so identified, the AOJ must request the records and associate any received with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice and the opportunity to submit or identify any additional lay or medical evidence of treatment by private or VA providers for a left knee disability.  Request all identified and authorized records and associate any received with the electronic claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any a left knee disability.  The examiner should conduct a thorough examination and thorough review of the record all knee disabilities.  Request that the physician review the electronic claims file, including all service treatment records; all lay statements; and all previous private physician examinations, VA examinations, and addendums.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the left knee disability first manifested in service, and whether the left knee disability manifested within one year of the Veteran's April 1986 discharge from service.  The physician must consider and comment on the Veteran's report of left knee complaints in service and his report of continued symptoms following service.

The physician should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current a left knee disability is caused or aggravated beyond the normal progression of disease by service-connected status post meniscus derangement of the right knee with Osgood-Schlatter's disease and/or service connected degenerative disc disease of the lumbar spine    at L5-S1.

A detailed rationale for all opinions is required and may not be solely based on the absence of corroborating medical evidence.  To the extent any opinion rendered differs from the September 2010 and June 2014 opinions, reasons must be explained in detail.  If the examiner is not able to provide an opinion, he or she must provide the reasons such as insufficient evidence, shortcomings in the state of medical knowledge, or lack of training or experience of the examiner.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claims remaining on appeal in light of the additional evidence.  If the benefits are not granted, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




